Citation Nr: 0800755	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as post-traumatic stress disorder (PTSD) and anxiety 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to July 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD.  

In April 2004, the veteran testified at a video conference 
hearing before a Veterans Law Judge of the Board.  The Board 
informed the veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board and 
advised him that he was entitled to another hearing.  In a 
signed August 2007 statement, he reported that he did not 
wish to testify at another Board hearing.  As such, the Board 
will adjudicate his claim based on the current record.


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
anxiety disorder NOS, and PTSD, had their onset during 
service.


CONCLUSION OF LAW

Anxiety disorder NOS and PTSD were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
anxiety disorder NOS and PTSD, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is necessary.

In his statements and testimony, the veteran maintains that 
he has an acquired psychiatric disability due to an in-
service assault.  In support, he reports that he was 
physically assaulted by two servicemen and beaten on his head 
with a baseball bat.  He states that he was rendered 
unconscious after this incident and was treated at a hospital 
during active duty.  The veteran reports that his psychiatric 
problems began after this incident but until recently that he 
did not seek formal treatment.  In addition, he cites the 
opinions provided by his private treating physician, Dr. J. 
Michael Rooney, Jr., who links his psychiatric disability to 
service.

The service medical records show that the veteran was treated 
at a hospital in early 1964 for a reported fall and resulting 
trauma to the head.  These records reflect that he had a one-
inch laceration on the right parieto-occipital area of the 
head, but that normal neurological testing was negative.  He 
was released to active duty two days after admission.  

As the Board noted in the August 2004 remand, the veteran 
testified that he had sustained the head injury not due to an 
accidental fall as indicated in the service medical records, 
but due to an in-service physical assault.  He explained that 
it was common for servicemen who had engaged in physical 
altercations not to report the truth as to how resulting 
injuries were incurred.  Instead, it was common to report 
these incidents as accidental falls.  

In the August 2004 remand, the Board observed that in an 
August 2002 affidavit, DCM, a Marine who served with the 
veteran, attested to his personal knowledge of the veteran's 
physical altercation with other servicemen in which he was 
"knocked unconscious by someone swinging a baseball bat."  
The Board found the veteran's testimony and DCM's were 
credible and consistent with service medical records 
documenting treatment for head trauma, in essence concluding 
that the in-service stressor was corroborated.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In December 2001, a VA examiner reported that preliminary 
results indicated that the veteran met PTSD criteria, 
apparently based upon the veteran's accounting of in-service 
physical assault.  

In November 2002, the veteran was afforded a formal VA 
psychiatric examination.  The psychologist concluded that the 
criteria required for a diagnosis of PTSD were not met.  
Instead, the examiner diagnosed the veteran as having anxiety 
disorder, NOS and opined that it was more likely than not 
that many of the veteran's psychological complaints were, at 
least in part, related to the experience of the in-service 
assault.  In a June 2005 addendum, the psychologist 
essentially reiterated this diagnosis.

In an August 2004 statement, Dr. Rooney reported that he had 
treated the veteran for anxiety for five years, and that 
after reviewing his medical records, concluded, "There is no 
question this could have caused his PTSD."  He added that 
the in-service assault was without question contributing to 
his anxiety.

In a July 2005 statement, Dr. Rooney indicated that he had 
treated the veteran since January 1997.  He reported that 
based on his treatment and after reviewing the service 
medical records, the veteran had PTSD due to the in-service 
assault.  In March 2007, Dr. Rooney reiterated the diagnosis 
of PTSD.

Thus, the Board has already determined that the in-service 
assault, i.e., a corroborated stressor, occurred, and the 
medical evidence uniformly shows that he has a psychiatric 
disability, whether it is diagnosed as anxiety disorder, NOS, 
or PTSD, that is related to that in-service injury.  Thus, 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that service connection for anxiety 
disorder, NOS, and PTSD is warranted.  


ORDER

Service connection for anxiety disorder, NOS, and PTSD is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


